                                              .   OC~DNY
                                              i ,OClThffiNT                   1:
                                                                              ,l
                                              i·.LECTRONICALLYFILED           \i
UNITED STATES DISTRICT COURT
                                              DOC#: _ _ _         ~...,.....--\!
                                                                              >\
SOUTHERN DISTRICT OF NEW YORK                 l )f\JF: FTI.1ED:               ~r

--------------------------------------x
SUK JOON RYU, a/k/a JAMES S. RYU,
                                            18-cv-1236 (JSR)
            Plaintiff,

          -v-

HOPE BANCORP, INC., as successor            MEMORANDUM ORDER
by merger to Wilshire Bancorp, Inc.,

                Defendant.
--------------------------------------x

JED S. RAKOFF, U.S.D.J.

     On January 30, 2020, the Honorable Katharine H. Parker,

United States Magistrate Judge, issued a Report' and

Recommendation in the above-captioned matter recommending the

granting of the second application of plaintiff Suk Joon Ryu,

dated September 11, 2019, for advancement of certain legal fees

and expenses, subject to several limitations. Report and

Recommendation, ECF No. 159 ("R&R"). On February 13, 2020,

defendant Hope Bancorp, Inc. filed objections to certain

portions of the R&R. ECF No. 160. Ryu opposes Hope Bancorp's

objections. ECF No. 163.

     Based on the Court's de novo review of the R&R, the

objections and responses, and the underlying record, the Court

finds itself largely in agreement with Magistrate Judge Parker's

excellent and thorough R&R, and adopts its reasoning by

reference, except for three instances discussed below.




                                1
        A. Recommendation to grant Ryu's application for $65,904.17
           in fees and costs related to Ryu's appeal of the gag
           order in the Embezzlement Action

        Familiarity with the relevant background to this case, as

well as the third-party civil action in Bank of Hope v. Miye

Chon, et al., No. 2:14-cv-1770 (KM)      (JAD)   (D.N.J.)   (the

"Embezzlement Action"), is here assumed. As relevant here, after

the Embezzlement Action commenced, Ryu started a letter campaign

to various third parties - such as shareholders of Bank of Hope

- allegedly to pressure Bank of Hope to settle the case with

him. The New Jersey federal district court in the Embezzlement

Action issued a gag order directing that "Ryu's,communications

with those affiliated with his adversary [i.e., Bank of Hope]

should be made through his counsel only." 2:14-cv-01770 (KM)

(JAD)    (D.N.J.)   ("NJ ECF"), No. 191, at 5. Ryu appealed the gag

order to the U.S. Court of Appeals for the Third Circuit,

arguing that the order violated his First Amendment right. NJ

ECF No. 195. The Third Circuit vacated the gag order and

remanded for further proceedings. NJ ECF No. 365-1, at 7.

        Ryu here seeks reimbursement of $65,904.17 in fees and

costs - covered in the invoices of one of Ryu's law firms from

September 2018 to June 2019 - incurred in connection with his

appeal of the gag order to the Third Circuit. The Magistrate

Judge here recommends granting the application for reimbursement




                                    2
of all such fees and costs associated with the appeal,

especially in that:

       Hope Bancorp was the party that caused the expense by
       seeking the gag order in the first place. Its decision
       was strategic and/or used to gain leverage in the
       Embezzlement Action. Hope Bancorp cannot·now dispute
       these fees when it was their action against Ryu that
       caused Ryu to incur these fees.

R&R 9-10.

     The Court disagrees and holds that none of $65,904.19 in

fees and costs associated with the appeal of the gag order are

advanceable and, therefore, reimbursable. The Magistrate Judge

did not address the threshold, and fundamental, question of

whether the work associated with the gag order arose "by reason

of" Ryu's previous role as a bank officer, which is the

operative test for determining whether given fees and costs are

advanceable. ECF No. 34, at 20-21. The Court previously set the

analytical framework concerning "by reason of" as:

       [T]he nexus is established if the corporate powers were
       used or necessary for the commission of the alleged
       misconduct. This language has been interpreted broadly,
       and includes all actions against an officer or director
       for wrongdoing that he committed in his official
       capacity, and for all misconduct that allegedly occurred
       in the course of performing his day-to-day managerial
       duties.

       [W]here a claim is related to a personal obligation of an
       officer to the corporation, as opposed to an obligation
       of such officer in their official capacity, such claim
       would be not be subject to advancement.




                                3
ECF No. 34, at 20-21. Ryu's right to communicate to shareholders

of Bank of Hope did not arise "by reason of" his previous role

as a bank officer, because the lawfulness of his communications

is distinct from the question of whether Ryu actually embezzled

funds from Bank of Hope. 1 Further supporting this conclusion, the

Third Circuit wrote,   in explaining why it invoked the collateral

order doctrine:

       (T] he District Court's order resolved an, important non-
       meri ts issue.       (I]t weighed Ryu' s F.irst Amendment
       rights against the Court's inherent power to manage
       proceedings. The order was also unrelated to the merits.
       The Bank had sued Ryu to recover the embezzled funds, not
       to keep him from writing to its shareholders. And Ryu's
       counterclaims sound in tort and contract.

NJ ECF No. 365-1, at 7.

     B. Recommendation to reduce by $357.00 the fees and costs
        associated with the work done in Ryu's defense of Bank of
        Hope's claims after March 22, 2019




1 This conclusion is consistent with how the Court previously
ruled on what other claims are not advanceable: See ECF No. 34,
at 24-29. For instance, Ryu's counterclaim for defamation was
held not advanceable, "since the defamation was based on a book
published after the fact." Id. at 28. Similarly, Ryu's
counterclaim for malicious prosecution was held not advanceable,
because "it stems from the filing of the main action, not the
facts underlying the main action." Id. Lastly, Ryu's
counterclaim for tortious interference was also held not
advanceable, because "[w]hether Hope Bancorp intentionally
procured a breach of Ryu's contract with New Millenium Bank is
distinct from the question of whether Ryu actually embezzled
funds from Hope Bancorp" and thus "resolution of the tortious
interference claim does not depend on resolution of any of the
same facts or legal questions underlying the civil embezzlement
action." Id. at 29.


                                  4
     The Magistrate Judge recommends denying application for

reimbursement of any work done after March 22, 2019 in

connection with Ryu's defense of Bank of Hope's claims, because

that is when Bank of Hope filed its motion to voluntarily

dismiss its claims against Ryu. R&R 11-12; see also Declaration

of Michael M. Yi, ECF No. 161 ("Yi Decl.u) ! ! 22-23. 2 No party

objects to the recommendation that the work performed after

March 22, 2019 should not be reimbursed, and the Court agrees

with it as well.

     However, the Magistrate Judge made a calculation error in

recommending a reduction in the amount of $357.00 (corresponding

to the time entries of Gloria Vasconcellos, an employee at Ryu's

expert firm,   after March 22, 2019) rather than $758.50 (which

would also include the time entry by Nicole Doriecker, another

employee, after March 22, 2019). ECF No. 133-24, at 8-9.

Therefore, the Court holds that a reduction by $758.50, not

$357.00, is warranted to account for the fact that the work done

after March 22, 2019 should not be reimbursable.

     C. Recommendation to reduce by $21,445.69 ·the fees and costs
        in certain invoices based on quarter-hour billing
        increments




2 Ryu does not dispute these facts alleged in the declaration of
Michael M. Yi, counsel for Hope Bancorp. See Plaintiff's
Response in Opposition to Defendant's Objections to the Report
and Recommendation of Magistrate Judge Katharine H. Parker
Issued January 30, 2020, ECF No. 163, at 1.


                                 5
     Parts of Ryu's invoices from May 5, 2018 to July 31, 2018,

totaling $165,369.30, are based on quarter-hour billing

increments rather than one-tenth of an hour increments. The

Magistrate Judge recommends making a 15% reduction, because the

quarter-hour billing practice created an upward bias of

inflating the amount spent on tasks that require only a short

time span. R&R 5-6. No party objects to this part of the

recommendation, and the Court agrees with it as well.

     However, it appears to be that the Magistrate Judge

erroneously applied the 15% reduction to $142,971.25, which was

the amount Hope Bancorp had already advanced under this

category, rather than to $165,369.30, the total amount at issue

related to the quarter-hour billing issue. Therefore, the Court

holds that a reduction in the amount of $24,805.40 (rather than

$21,445.69) is warranted for these invoices.

                           Conc1usion

     In conclusion, the Court grants Ryu's second application

for advancement of certain legal fees and expenses, subject to

the limitations set forth in this Memorandum Order and in the

Magistrate Judge's R&R (to the extent not corrected by this

Memorandum Order). As so corrected, the amount due to Ryu in

connection with his second application is $79,058.26 ($53,840.06

to Steve Harvey Law, $7,963.20 to Greenberg Freeman LLP, and

$17,255.00 to Marcum Group), plus pre-judgment interest on that



                                6
amount at the rate of 9% per annum under N.Y.C.P:L.R. § 5004.

Hope Bancorp is ordered to pay thi~ amount by no later than

March 13, 2020 at 5:00 p.m.

     The Clerk of the Court is directed to close the entry

bearing docket number 131.

     SO ORDERED.

Dated:    New York, NY
          March .5, 2020




                                7
